Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 1 of 10 PageID# 2493




                        Exhibit 2
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 2 of 10 PageID# 2494
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 3 of 10 PageID# 2495
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 4 of 10 PageID# 2496
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 5 of 10 PageID# 2497
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 6 of 10 PageID# 2498
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 7 of 10 PageID# 2499
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 8 of 10 PageID# 2500




             Attachment A
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 9 of 10 PageID# 2501
Case 1:20-cr-00143-TSE Document 150-2 Filed 12/17/20 Page 10 of 10 PageID# 2502
